DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 6, 9, 15- 20, 22, 23, and 25- 31 are currently pending. Claims 15- 17, 20, and 30 are withdrawn. Claims 3- 5, 7, 8, 10- 14, 21 and 24 have been cancelled.
	Claims 1, 2, 6, 9, 18, 19, 22, 23, 25- 29, and 31 are currently under consideration.

---Response to Arguments---

Claim Rejections - 35 USC§ 112
A. 	Applicant’s deletion of the phrase “or less” in claims 1 and 2 have overcome §112(b) rejection (A). Thus, rejection (A) over claims 1 and 2 is withdrawn.
B. 	Applicant’s deletion of section (B) of claim 1 has overcome the indefiniteness rejection (B). Thus, the rejection of claim 1 in rejection (B) is withdrawn.
C. 	Applicant's deletion of the phrase “said aqueous solution” from section (B) of claim 1 has overcome rejection (C) to claim 1. Thus, rejection (C) is withdrawn. In addition, Applicant’s amendments to overcome rejections (A)- (C) have overcome the subsequent rejections due to dependency from claim 1, with respect to indefiniteness.
D.	Claim 21 has been cancelled, thus the rejections to claim 21 are moot. Regarding claim 22, Applicant’s amendments have overcome indefiniteness rejection (D). Thus, rejection (D) of claims 21 and 22 are withdrawn.
E.	Rejection (E) is moot, following Applicant’s cancellation of claim 21. Thus, rejection (E) is withdrawn.
F.	Rejection (F) is moot, following Applicant’s cancellation of claim 24. Thus, rejection (F) is withdrawn.
G.	Applicant’s amendment of claim 28, adding a reference composition, has overcome rejection (G). Thus, rejection (G) of claim 28 is withdrawn.

Claim Rejections - 35 USC§ 102
	Applicant's amendments to claim 1 (inclusion of Histidine-HCL as a buffer in the independent claim) has overcome the anticipation rejection, see remarks spanning pgs. 6 and 7, filed April 25, 2022, have been fully considered. In light of the claim amendments, the rejections of claims 1, 2, 6, 9, 18- 20, 22, 23, 25-29, and 31 have been withdrawn.

Claim Rejections - 35 USC§ 103
--Response to Arguments--
In view of the amendment to claim 1 (histidine HCL), The rejection over US 2011/0250130 (Benatuil) alone is withdrawn.


Claim Rejections - 35 USC§ 103 (Original)

Claims 1-12, 18, 19, 21-23, 25-27, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over BENATUIL (US 2011/0250130, Pub. Oct. 13, 2011).
Benatuil discloses compositions comprising antibodies (and antibody portions) for therapeutic use in a large range of disease conditions and medical applications (abstract; claims 60, 68, 69, and 71). Said compositions are described as suitable for patient administration in the same form disclosed in the instant application, and also are enabled in concentrations disclosed in the instant application (See para [0152]).
Regarding the embodiments of instant claim 1(A)(a), 1(A)(b), 1(B), 2-12, 18, 19, 21-23, and 25-27, 29, and 31, Benatuil discloses an injectable solution or lyophilized dosage form, wherein the antibody concentration falls in the rage of 0.1 – 250 mg/ml, sucrose is used as a freezing protective agent in concentration ranging from 0-10% w/v (preferably 0.5-1.0%), buffer can be L-histidine in concentration between 1 and 50mM resulting in pH between 5.0-7.0, and polysorbate 80 may be used in concentration between 0.005 and 0.01% w/v. (See para [0152]).
Regarding claim 21, Benatuil teaches a pH range between 5.0 and 7.0 (optimally pH 6.0) (Para [0152]).
Regarding claims 22 and 23, Benatuil teaches L-histidine for use as a buffer in concentration between 1 and 50mM (Para [0152]).
Regarding claim 25-27, Benatuil discloses the use of a surfactant, specifically polysorbate-80 in concentration ranging between 0 and 0.005% (optimally 0.005-0.01%) (p. 25, para [0152]).
Regarding claim 29, Benatuil discloses the dosage form in a flint or amber vial, ampoule, or pre-filled syringe (See para [0152], lines 7 and 8).
Regarding claim 31, Benatuil discloses a pharmaceutical composition and method of treatment with said composition for a multitude of disease processes and medical conditions (See claims 1, 60, 68, 69, and 71).

	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over BENATUIL (US 2011/0250130, Pub. Oct. 13, 2011) as applied to claims 1-23, 25-27, 29, and 31 above; and further in view of GRAUSCHOPF (US-2012/0321638-A1, Pub. Dec. 20, 2012).
The teachings of Benatuil are presented supra, and are incorporated herein.  Benatuil discloses a composition comprising an antibody in a concentration between 0.1 and 250 mg/ml, stabilizer between 0 and % percent w/v, and buffer consisting of L-histidine (para [0152]).
	Benatuil does not explicitly disclose a histidine / histidine HCl buffer.
Grauschopf discloses pharmaceutical compositions for parenteral administration to patients in aqueous buffered diluent (para. [0054]- [0062]); comprising an antibody (paras. [0020]- [0040]) as represented by P-selectin, buffers including histidine-buffers (paras. [0041]), surfactants including polysorbate 20 and 80 (paras. [0042]), and stabilizers including sucrose (paras. [0043] in liquid, lyophilized, and reconstituted forms (title; abstract, claims, 2, 3, 5, 6, and 7). Additionally, the reference discloses that suitable buffers are well known in the art and uses; inter alia, histidine-buffers, buffers comprising L-histidine, or mixtures of L-histidine and L-histidine hydrochloride with pharmaceutically acceptable acids or bases (e.g. citrate) for pH adjustment to denote pharmaceutically acceptable excipients to stabilize pH in a range between about 4.0 to about 7.0 (para [0041]).
In light of these teachings, it would have been obvious to one having ordinary skill in the art to use a known histidine buffer, such as the buffers taught by Grauschopf, in the compositions of Benatuil.  One would have had a high expectation of success in substituting one common buffer (i.e. buffers comprising histidine taught by Benatuil) for another (i.e. mixtures comprising L-histidine and L-histidine HCl {histidine-buffer} as disclosed by Grauschopf), and one would have expected predictable results in doing so. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

--Response to Arguments--
Regarding the rejection of claims 1-12, 18, 19, 21-23, 25-27, 29, and 31 over US 2011/0250130 (Benatuil); and claim 24 – all in view of US-2012/0321638-A1 (Grauschopf) – Applicant's arguments filed Apr. 25, 2022 have been fully considered but they are not persuasive.
	In response to applicant's argument that claim 1 is drawn to compositions that comprise a pH of from 6.0- 7.4 and are stable at 2°C to 8°C for 12 months, and there would be no motivation to arrive at the composition with a reasonable expectation of success: 
Benatuil teaches pharmaceutical compositions including buffers to increase shelf-life. ([0136]). Thus, one practicing the teachings of Benatuil would have been motivated to increase the shelf-life of the compositions. As such, substitution of one known buffer (Histidine, as taught by Benatuil and Grauschopf) for another (His/His-HCl being a known alternative buffer, as disclosed by Grauschopf), in an effort to optimize the compositions taught by Benatuil would have been an obvious modification. Further, the artisan practicing the teaching would have had a high expectation of achieving the predictable results of stabilizing pH in a range between 4.0 and 7.0 at the time of filing (as taught by Grauschopf).
Regarding the newly claimed stability profile, this limitation is a property of the composition.  Following the teachings of the prior art, one would arrive at the claimed composition, which would have the claimed properties (stability profile), absent objective evidence to the contrary.  Further, the prior art need not recognize this property (or actually test the compositions for stability to 12 months) for a proper finding of obviousness.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	In response to applicant’s arguments regarding the diluted examples of both Benatuil and Grauschopf, the examples previously cited fall within the ranges taught and claimed by the respective references. The teaching pointed to by applicants (par. [0232] of Benatuil) is for an isolated stability test, and does not take away from Benatuil’s direct teachings of higher protein concentrations. As such these examples represent only two representative samples on the low end of the desired range for dosages of either liquid or lyophilized forms, which are proportional. These representative samples fall within the range of the claimed formulations of Benatuil and Grauschopf (0.1 – 250 mg/mL and 1 – 200 mg/mL, respectively), and represent the ranges of formulations required by one of skill for different applications including differing routes of administration and dosing protocols. Both references offer optimal ranges for optimizing the required formulations within which the limitations of the instant claims fall. For example: Benatuil teaches an optimal sucrose range of 0.5 – 1.0%, optimal pH of 6.0, and non-limiting buffer examples including histidine; which falls within the ranges (0.34% – 17.11% w/v; and 4.0- 7.0 respectively) of Grauschopf. Grauschopf provides context for the pH range by teaching preferred buffers, histidine and histidine HCl, for the optimal range of 5.5 – 6.0. ([0041]). Thus, the amended limitations of claim one are still obvious, and the applicant has not provided evidence that the compositions disclosed by the combined reference would not provide the functional limitations of the amended claims. The charts referred to in applicant’s arguments (Tables 5 and 6) indicate that the characteristics described are inherent to the applied optimal parameters of the combine references. 
	Therefore, the obviousness rejection over US 2011/0250130 (Benatuil) of claims 1, 2, 6, 9, 18, 19, 22, 23, 25, 26, 27, 29, and 31; as well as, claim 24 – all in view of US-2012/0321638-A1 (Grauschopf) – are maintained. Applicant has cancelled claims 3-5, 10-14, 21, and 24; thus, the rejections to claims 3-5, 10-14, 21, and 24 are moot.

Claim Rejections - 35 USC§ 103 (Original)
Claims 1-12, 18, 19, 21-27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over GRAUSCHOPF (US-2012/0321638-A1, Pub. Dec. 20, 2012).
Grauschopf discloses pharmaceutical compositions for parenteral administration to patients in aqueous buffered diluent (para. [0054]- [0062]); comprising an antibody (paras. [0020]- [0040]) as represented by P-selectin, buffers including histidine-buffers (paras. [0041]), surfactants including polysorbate 20 and 80 (paras. [0042]), and stabilizers including sucrose (paras. [0043] in liquid, lyophilized, and reconstituted forms (title; abstract, claims, 2, 3, 5, 6, and 7). 
Regarding claims 1(A)(a), 1(A) (b), 2-4, 6-12, 18, 19, 21, and 25, Grauschopf discloses a formulation having a pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody against P-selectin; 1 – 100 mM of a buffer; 0.001 to 1% surfactant; and 10 – 500 mM (approximately 0.34% – 17.11% w/v {Sucrose and trehalose molecular weight = 342.3 g/mol}) of a stabilizer selected from the group consisting of sucrose and trehalose. (See claim 1).
Regarding claims 1(B) and 5, Grauschopf discloses a formulation having pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody against P-selectin; 1 – 100 mM of a buffer; 0.001 to 1% surfactant; and 10 – 500 mM (approximately 0.34% – 11.11% w/v {Sucrose = 342.3g/mol}) of a stabilizer selected from the group consisting of sucrose and trehalose (See claim 1) which is a liquid or a lyophilized formulation (See claim 2).
Regarding claims 22-24, Grauschopf discloses a formulation having pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody against P-selectin; 1 – 100 mM of a buffer; 0.001 to 1% surfactant; and 10 – 500 mM (approximately 0.34% – 17.11% w/v {Sucrose = 342.3g/mol}) of a stabilizer selected from the group consisting of sucrose and trehalose. (See claim 1), wherein the buffer is a histidine buffer. (See claim 6); and the term “buffer” is described as both a histidine buffer or a preferred buffer comprising L-Histidine or mixtures of L-Histidine and L-Histidine hydrochloride as known in the art (para [0041]).
Regarding claims 26 and 27, Grauschopf discloses a formulation having pH in the range of 4.0 – 7.0 comprising: 1 – 200 mg/mL of an antibody against P-selectin; 1 – 100 mM of a buffer; 0.001 to 1% surfactant; and 10 – 500 mM (approximately 0.34% – 17.11% w/v {Sucrose = 342.3g/mol}) of a stabilizer selected from the group consisting of sucrose and trehalose. (See claim 1), where the surfactant is polysorbate (See claim 5); and the term “surfactant” is described to include both polysorbate 20 and polysorbate 80 (See entire document; specifically, para [0042]).
Regarding claims 29 and 31, Grauschopf teaches parenteral administration to patients in need of reconstituted formulations through routes and methods known by those of ordinary skill in the art, including by syringe (See paras. [0054]- [0062]).
--Response to Arguments--
	Regarding the rejection of claims 1, 2, 6, 9, 18, 19, 22, 23, 25- 27, 29, and 31 over US-2012/0321638-A1 (Grauschopf): Applicant’s arguments filed Apr. 25, 2022 have been fully considered, but they are not persuasive. 
	As discussed above a single example does not discount the relevance of the broader teachings, and is not a teaching away from the broader disclosure. See MPEP § 2123. 
As discussed above, one would arrive at the claimed composition following the teachings of the prior art.  Said composition would have the claimed properties (stability profile), absent objective evidence to the contrary.  It is noted that the prior art need not recognize this property for a proper finding of obviousness.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art (e.g. stability at 12 months) cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus, the rejection of claims 1, 2, 6, 9, 18, 19, 21- 23, 25- 27, 29, and 31 are maintained; and claims 3- 5, 7- 8, 10- 12, 21, and 24 are moot due to claim cancellation.
	 Regarding the rejection of claims 1, 2, 6, 9, 18, 19, 22- 23, 25- 29, and 31 over US 2012/0121580-A1 (Bhambhani); in view of US-2012/0321638-A1 (Grauschopf): Applicant’s arguments filed Apr. 25, 2022 have been fully considered, but they are not persuasive. As discussed above, the prior art need not recognize the claimed stability profile (or actually test the compositions for stability to 12 months) for a proper finding of obviousness.  The fact that applicant has recognized another advantage (e.g. assessing the compounds at 12 months instead of 6) which would flow naturally (e.g. during longer storage periods within the parameters taught) from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
	The limitations of the instant claims fall within the claimed ranges of the prior art. As such the proffered unexpected results are a consequence of following the teachings of the prior art and results of routine optimization within established parameters. Thus, one of ordinary skill would expect to see a range of primary drying time and stability profile commensurate with the formulations and processes described in the prior art. The specific outcomes of applying the methods will range, but the expectation of the results would not. Moreover, applicants have not compared the claims with the closest prior art as required by MPEP § 716.02(e). 
	Thus, the rejection of claims 1, 2, 6, 9, 18, 19, 22, 23, 25- 29, and 31 are maintained; and claims 3- 5, 7- 8, 10- 12, 21, and 24 are moot due to claim cancellation.

Claim Rejections - 35 USC§ 103 (Original)
Claims 1-12, 18-19, 21-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over BHAMBHANI (US 2012/121580-A1, Pub. May. 17, 2012) in further view of GRAUSCHOPF (US-2012/0321638-A1, Pub. Dec. 20, 2012).  
The teachings of Bhambhani as they relate to the instant claim limitations are presented supra in the 35 U.S.C. 102 rejection, and are hereby incorporated by reference.
	Bhambhani discloses methods of producing lyophilized pharmaceutical formulations comprising protein biomolecules (title; abstract; claims 1, 3, 7, and 11); aqueous compositions (see claims 1-6) comprising ranges of active agents (antibodies, therapeutic proteins and peptides), buffers, stabilizers, and nonionic detergents (para [0010]-[0012]) intended to be lyophilized (See claims 7-19); useful containers (para [0132]); as well as, suitability for use in medicine (para [0010]). 
Regarding the embodiments of instant claim 1(A)(a), 1(A)(b), and 1(B); as well as, 2-12, 18-19, 21-23, 25-29, and 31: Bhambhani discloses “a high concentration pharmaceutical composition comprising: about 70 – 250 mg/ml or about 5mg/ml to about 60 mg/ml of therapeutic protein or peptide… about 1% to about 6% w/v sucrose…and 25mM to about 100 mM histidine (further described as a buffer in para [0093]-[0095]), succinate, or bis-tris…wherein the pH of the composition is about 5.5-7.5” (See claim 1); as well as, methods of lyophilization, wherein “the formulation comprises an antibody present in a concentration of about 70 to about 250 mg/ml or a therapeutic protein present in a concentration of about 5 – 60 mg.ml.” (See claims 1, 3, 7, and 11).
Regarding claim 24, Bhambhani discloses a wide range of formulations comprising protein biomolecules, surfactants, stabilizers, and buffers including buffers comprising histidine to maintain a range of pH between 4.5 and 7.5 (See paras. [0010]- [0012]; [0093]- [0095], Tables 1 and 2; and example 2).
Bhambhani does not disclose histidine / histidine HCl.
	Grauschopf discloses pharmaceutical compositions for parenteral administration to patients in aqueous buffered diluent (paras. [0054]- [0062]); comprising an antibody (paras. [0020]- [0040]) as represented by P-selectin, buffers including histidine-buffers (paras. [0041]), surfactants including polysorbate 20 and 80 (paras. [0042]), and stabilizers including sucrose (paras. [0043] in liquid, lyophilized, and reconstituted forms (title; abstract, claims, 2, 3, 5, 6, and 7). Additionally, the reference discloses that suitable buffers are well known in the art and uses; inter alia, histidine-buffers, buffers comprising L-histidine, or mixtures of L-histidine and L-histidine hydrochloride (and citrate to adjust pH) to denote pharmaceutically acceptable excipients to stabilize pH in a range between about 4.0 to about 7.0 (para [0041]).
	In light of these teachings it would have been obvious to one having ordinary skill in the art to use a known histidine buffer, such as the buffers taught by Grauschopf, in the compositions of Bhambhani.  One would have had a high expectation of success in substituting one common buffer (i.e. buffers comprising histidine taught by Bhambhani) for another (i.e. mixtures comprising L-histidine and L-histidine HCl {histidine-buffer} as disclosed by Grauschopf), and one would have expected predictable results in doing so. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).



--Response to Arguments—
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the differences in the prior art were encompassed in known variations (histidine buffers) and in principal (substitution) known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.
	In response to applicant's argument that Bhambhani did not evaluate compositions for stability beyond 4 weeks, following the teachings of the prior art, one would arrive at the claimed composition, which would have the claimed properties (stability profile), absent objective evidence to the contrary.  	Further, the prior art need not recognize this property (or actually test the compositions for stability to 12 months) for a proper finding of obviousness. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Therefore, the rejection to claims 1, 2, 6, 9, 18- 19, 22- 23, 25- 29, and 31 are maintained. Applicant has cancelled claims 3-5, 10-14, 21, and 24; thus, the rejections to claims 3-5, 10-14, 21, and 24 are moot.

Conclusion
Summary of claims: claims 1, 2, 6, 9, 18, 19, 22, 23, 25- 29, and 31 are rejected. no claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner can normally be reached M-F 0900-1700 EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658